Citation Nr: 1722026	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for service connected migraine headaches.

2.  Entitlement to a disability evaluation in excess of 10 percent for service connected cervical strain from October 23, 2008 to February 18, 2016, and to a disability evaluation in excess of 20 percent thereafter, to include entitlement to a temporary total evaluation based on convalescence following surgery.  

3.  Entitlement to a compensable evaluation for service connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to June 1999 and from July 2000 to June 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is currently with the RO in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran's migraines are not characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Prior to February 18, 2016, the Veteran's cervical strain was not characterized by forward flexion of the cervical spine of 30 degrees or less, combined range of motion of the cervical spine 170 degrees or less, or incapacitating episodes.  After February 18, 2016, it was not characterized by ankylosis or incapacitating episodes.  

3.  During the period on appeal, the Veteran's hemorrhoids were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria entitlement to a disability evaluation in excess of 10 percent for service connected cervical strain from October 23, 2008 to February 18, 2016, and to a disability evaluation in excess of 20 percent thereafter, to include entitlement to a temporary total evaluation based on convalescence following surgery, have not been met.  38 U.S.C.A. §§ 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.30, 4.71a, Diagnostic Codes 5237, 5242 (2016).

3.  The criteria for a compensable disability evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7334, 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Migraine Headaches

The Veteran is seeking entitlement to a disability evaluation in excess of 30 percent for her service connected migraine headaches.  This condition is rated under Diagnostic Code 8100.  

Pursuant to Diagnostic Code 8100, a 50 percent evaluation requires that the disability be manifested by very frequent completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating under this code is warranted when the disability is manifested by headaches, with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  A non- compensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

There is conflicting evidence regarding the frequency and severity of the Veteran's migraines during the period on appeal.  In her October 2008 increased rating claim, the Veteran reported that she got migraines twice a day lasting for an hour or two.  She stated that during that time, she feels nauseous, is unable to eat, and is unable to perform her usual activities.  

However, a January 2009 treatment note from Martin Army Community Hospital records that the Veteran requested a note for her employer stating that she takes medication for migraines, but that this medication would not impair her performance.  The Veteran reported taking migraine medication "very rarely" and stated that she had no problems continuing her daily activities after taking the medication.  Her treatment provider indicated that the Veteran would not need to be dismissed for her migraines, unless she requested such dismissal.  

A VA examination was scheduled for December 2008, but the Veteran was unable to report due to a death in the family.  In December 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported daily migraines lasting four to five hours.  Symptoms associated with these headaches included floaters, sensitivity to light and sound, nausea, and vomiting.  She was treating her migraines with Imitrex and Midrin, which she characterized as fairly effective.  However, later in the examination report, the Veteran's migraines were described as occurring weekly, less than half of which were prostrating.  The Veteran was employed and reported missing three weeks of work in the past year due to her migraines.  

In January 2011, the Veteran complained of daily headaches which she associated with her pregnancy.

In an April 2011 substantive appeal, the Veteran reported she had been out of work for the past two months, which she appeared to be attributing to her migraines, but she did not submit any evidence that would support a finding that she had been fired or forced to quit because of her migraines, and the Veteran's private medical records show that she was pregnant at this time, suggesting another reason she might not have been working.  

Medical records submitted by the Veteran from Martin Army Community Hospital show that in January 2013, she only reported experiencing migraines once every couple of months.  A month later, at a February 2013 pre-employment physical, she reported migraines twice a week on average and denied having any conditions that would interfere with her employment.  A May 2014 treatment record noted a history of migraines well controlled with Midrin.  In November 2014, she reported "occasional migraines."  

Significantly, the Board notes that the Veteran's private treatment records support a finding that her migraines are far less frequent and prostrating than her statements to VA would suggest.  In addition, they do not show the severe level of economic inadaptability as is contemplated by a higher rating.  The Board considers these records highly probative, because she was then reporting symptoms in the course of seeking medical treatment and had no motive to misrepresent the severity of her symptoms.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The Board gives greater weight to the Veteran's contemporaneous medical records compared to her statements made in the support of her claim for increased disability benefits.  

The Veteran's private treatment records do not support a finding that the Veteran's migraines were characterized by "very frequent completely prostrating, and prolonged attacks productive of severe economic inadaptability" during the period on appeal.  Rather, the preponderance of the evidence supports a finding that the Veteran suffers from occasional migraines anywhere from twice a week to once every two months, that these attacks are well-controlled with medication, and that after taking medication, the Veteran is able to continue working as normal.  

For the above reasons, entitlement to a disability evaluation in excess of 30 for the Veteran's migraine headaches must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Cervical Strain

The Veteran's cervical strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2016).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2016).

Before February 2016

Prior to February 2016, the Veteran's cervical strain was rated as 10 percent disabling.  While the Board has reviewed the Veteran's VA treatment records and private medical records, it can find no evidence that during the period from October 23, 2008 through February 2016, the Veteran's cervical spine was characterized by forward flexion of the cervical spine of 30 degrees or less, a combined range of motion of the cervical spine less than 170 degrees, or incapacitating episodes of at least two weeks but less than 4 weeks during a twelve month period.  Thus, a higher schedular evaluation is not warranted.

Although there is limited information concerning the Veteran's cervical range of motion of record, November 2014, May 2015, and August 2015 private treatment notes report normal range of motion of the cervical spine.  An examination of the Veteran's cervical spine was scheduled for December 2008, but she was unable to attend due to a death in the family.  

The Board notes that in her October 2008 increased rating claim, the Veteran reported that during flare-ups of cervical pain, she has to lie down to relax her neck.  However, the Board can find no evidence that these instances meet the specific criteria to be defined as an incapacitating episode- that is, periods of bedrest prescribed by a physician.  Thus, as there is no evidence that any of the Veteran's treatment providers have prescribed bedrest to treat her cervical strain, the Veteran cannot be awarded a higher disability evaluation under the Formula for Rating Intervertebral Disc Syndrome. In addition, while her descriptions of flare-ups may be considered as it pertains to functional loss, no examiner, during the period in question, described how such would further restrict her range of motion.  

After February 2016

In February 2016, the Veteran was afforded a new VA examination, based on which the RO increased the Veteran's disability evaluation to 20 percent disabling.  At the February 2016 examination, forward flexion was from 0 to 30 degrees, extension was from 0 to 20 degrees, left and right lateral flexion were from 0 to 30 degrees, and left and right lateral rotation were from 0 to 45 degrees.  Pain was noted on examination, but did not result in any functional loss.  There was no additional loss of function following repetitive use and the examiner stated that it would be impossible to say without resorting to speculation whether the Veteran would have any additional functional limitation or loss of motion during flare-ups.  The Veteran had full strength in the upper extremities and deep tendon reflexes and sensation were normal.  The examiner specifically noted that the Veteran does not suffer from ankylosis of the cervical spine or cervical radiculopathy and did not have any incapacitating episodes of intervertebral disc syndrome.  

Based on the above evidence, entitlement to a schedular evaluation in excess of 20 percent cannot be awarded, as the Veteran does not meet the criteria for a higher disability evaluation either under the General Formula (a higher evaluation would require evidence of ankylosis) or the Formula for Rating Intervertebral Disc Syndrome (a higher evaluation would require evidence of incapacitating episodes). 

Temporary Total Evaluation

The Board notes that the Veteran has also claimed a temporary total disability evaluation under 38 C.F.R. § 4.30, secondary to surgery performed on her cervical spine.  Private records from Martin Army Community Hospital show that in February 2008, surgery to insert an odontoid screw in the Veteran's cervical spine was performed.  However, the Veteran did not submit any claim for compensation immediately following her surgery, and there is no evidence that the Veteran was still convalescing when she submitted her claim in October 2008, eight months later or that she received any additional surgery during the period that is on appeal.  Thus, there is no basis to award a temporary total evaluation during the period on appeal.

For all the above reasons, entitlement to a higher disability evaluation for the Veteran's cervical strain during any period on appeal must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Hemorrhoids

The Veteran is also seeking a compensable disability evaluation for service connected hemorrhoids.  Hemorrhoids are currently rated under Diagnostic Code 7336.  The rating schedule provides for a non-compensable (0 percent) rating for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.

The Board has carefully reviewed all the medical evidence of record, including the extensive private medical records submitted by the Veteran and a February 2016 VA medical examination report, and concludes that the Veteran has not met the criteria for a higher disability rating at any time during the period on appeal.  As noted above, assignment of a compensable rating under Diagnostic 7336 requires evidence of large or thrombotic hemorrhoids that are irreducible, characterized by excessive redundant tissue, and recur frequently.  None of the available medical evidence shows that the Veteran's hemorrhoids met this criteria at any time during the period on appeal.  

Private treatment records from Martin Army Community Hospital show that the Veteran had an external hemorrhoid skin tag described as "non-thrombosed, non-tender" removed in September 2008.  A November 2008 colonoscopy at Martin Army Community Hospital was normal.  A January 2010 colonoscopy performed at the Endoscopy Center of Columbus noted medium grade 1 internal hemorrhoids.  A February 2016 VA examiner characterized the Veteran's hemorrhoids as mild or moderate in nature.  On examination, no external hemorrhoids were noted, only skin tags.  

To the extent that the Veteran has claimed that she has additional disabilities secondary to her service connected hemorrhoids, the Board notes that the Veteran has been granted entitlement to service connection for chronic urinary tract infections and fecal incontinence and has not challenged the initial disability evaluations or effective dates for these disabilities.  Accordingly, the only issue before the Board at this time is the evaluation for hemorrhoids and based on all the above evidence, entitlement to a compensable evaluation must be denied for the period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and, and she has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  Neither the Veteran nor her representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability evaluation in excess of 30 percent for service connected migraine headaches is denied.

Entitlement to a disability evaluation in excess of 10 percent for service connected cervical strain from October 23, 2008 to February 18, 2016, and to a disability evaluation in excess of 20 percent thereafter, to include entitlement to a temporary total evaluation based on convalescence following surgery, is denied.  

Entitlement to a compensable evaluation for service connected hemorrhoids is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


